Citation Nr: 1327611	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  10-16 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which continued a denial of entitlement to service connection for PTSD.

The Board has a legal duty to address the "new and material evidence" of 38 C.F.R. § 3.156 requirement regardless of the actions of the RO.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Thus, while the RO addressed the claim on the merits in the June 2009 rating decision, the Board must address the "new and material evidence" requirement in this decision.

This appeal was previously before the Board in September 2012.  The Board remanded the claim so that the Veteran could be scheduled for a Board hearing.  The Veteran appeared and testified at a personal hearing in June 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.  The case has been returned to the Board for further appellate consideration.

The United States Court of Appeals for Veterans Claims (Court) has determined that when a claimant makes a claim of entitlement to service connection for a psychiatric disability, (s)he is seeking service connection any acquired psychiatric disability regardless of how those symptoms are labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board will address the issue as presented on the title page.  

The  issues of whether new and material evidence has been provided to reopen claims of entitlement to service connection for bilateral hearing loss, hip and ankle osteoarthritis, and a right hand condition have raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In a July 2008 Board decision, the Board denied the Veteran's claim for service connection for PTSD; the Veteran did not appeal this decision.

2.  The evidence received since the July 2008 Board decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD.


CONCLUSIONS OF LAW

1.  The July 2008 decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.160(d) , 20.1100, 20.1103, 20.1104 (2012).

2.  New and material evidence has been received to reopen the claim of service connection for a psychiatric disorder, to include PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105; 38 C.F.R. §§ 3.156, 3.159.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the claim to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.

Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In general, Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material. If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has recently stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Factual Background and Analysis

The Veteran filed his initial claim for service connection for PTSD in July 2002.  He was initially denied entitlement to service connection in an October 2002 rating decision due to a lack of diagnosis of PTSD.  The Veteran appealed the October 2002 rating decision to the Board.  In a July 2002 decision, the Board denied entitlement to service connection for PTSD because the Veteran's reported stressors could not be verified.  The Veteran did not appeal this decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1100.  Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted evidence bears directly and substantially upon this matter.

Prior to the July 2008 Board decision, the Veteran had reported three in-service stressors: (1) a friend was accidentally shot during basic training while right next to the Veteran; (2) the Veteran was nearing struck by lightning and was knocked to the ground due to the proximity of the strike, which caused the truck he had just finished loading to catch on fire; and (3) during "infiltration" course training a soldier stood up into live ammunition fire and was shot at least once.  The Veteran indicated that all three incidents occurred during basic training.  In different statements he indicated his friend was shot either anywhere from November 1967 to January 1968 or in January or February 1968.  He also stated he believed the friend's name was Lopez or Hernandez, and stated that he was in the same unit as the Veteran during basic training.  He did not know the name of the soldier injured or killed during the infiltration course accident.

Subsequent to the July 2008 Board decision, the Veteran testified at a Board hearing.  The Veteran again noted that his friend was shot during basic training, this time he indicated his friend was shot during rifle training.  He stated he believed his friend's name was "Ralph Hernandez" or possibly Lopez.  His attorney noted that she had discovered that an Army soldier named "Fernando Martinez" died on November 29, 1967 in the United States, and that this coincided with the Veteran's dates of service.  She questioned the Veteran as to whether his friend's name could have been "Fernando Martinez," and he indicated it was possible.  He noted that he was sure it was a Hispanic or Latino surname, but that he could not remember the name.  

The Board finds that this evidence is sufficient to constitute new and material evidence as to the issue on appeal.  This new evidence relates to unestablished facts necessary to substantiate the Veteran's PTSD claim, and presents a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156.  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The Board wishes to make it clear that although there may be of record new and material evidence sufficient to reopen the claim, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363   (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit  noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim. 

For reasons which will be expressed below, the Board finds that additional development is required for the Veteran's PTSD claim.


ORDER

As new and material evidence has been received, the application to reopen the claim of service connection for PTSD is granted; to this extent, the appeal is allowed.


REMAND

Previously, the RO attempted to verify the Veteran's claimed stressors through official sources.  This included research by the Center of Unit Records Research (CURR) for information from the 10th Battalion, 2nd Brigade for documentation of injury or death of a solider named "Hernandez" or "Lopez."  This inquiry came back negative.  Morning reports from November 1967 to January 1968 were also searched for information regarding injury or death of a Private Hernandez or Lopez.  The morning reports did not contain any remarks on the incident or an individual with either name.  As the Veteran's attorney has indicated she researched and found that a man named "Fernando Martinez" died in November 1967 in a nonhostile status, additional stressor verification must be accomplished.  As such, on remand, the RO should attempt to verify the Veteran's stressor of a friend named "Fernando Martinez" being shot during basic training in Fort Jackson, South Carolina.  "Fernando Martinez" is described as belonging to Company B of the 10th Battalion, 2nd Brigade along with the Veteran.

The claims file contains VA psychiatric and social treatment records for the Veteran.  The earliest treatment record is from July 2000, but does not appear to be the Veteran's initial contact with the Durham VAMC.  On remand, ongoing medical records and medical records prior to July 2000 should also be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

If any of the Veteran's stressors can be verified, then the Veteran should be afforded an appropriate VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should prepare a written summary of all the stressors claimed by the Veteran to have led to the onset of his PTSD using any and all information regarding the Veteran's claimed stressor(s).  This summary, along with a copy of the Veteran's Department of Defense Form 214, his service personnel records, and all associated documents must then be sent to the USAJSRRC (or other official source) with a request that an attempt be made to corroborate the alleged stressor(s).  

If additional information from the Veteran is found by the JSRRC to be needed to conduct meaningful research, such information must be sought by the RO from the Veteran.  If the Veteran does not then respond, no further input from the JSRRC need be sought.  

In particular, the RO should attempt to verify whether: (1) a soldier from the Veteran's unit was shot during basic training in Fort Jackson, South Carolina between November 1967 and January 1968 (this inquiry should include the names of Hernandez, Lopez and Martinez, and specifically include "Fernando Martinez" with a death date of November 29, 1967); (2) whether a truck was struck by lightning and caught fire between November 1967 and January 1968; and (3) whether a soldier was shot during an "infiltration course" training using live ammunition between November 1967 and January 1968.

2.  Following receipt of any additional report from the USAJSRRC, or other appropriate resource, as well as the completion of any additional development requested above or suggested by such organization, there must be prepared by the RO/AMC a written report detailing the nature of any in-service stressful event(s), verified by the USAJSRRC or through other documents.  If no stressor is verified, that should be so stated in such report

3.  Ongoing VA treatment records, and VA treatment records from prior to July 2000 should be obtained.

4.  Thereafter, the Veteran should be scheduled for an appropriate VA psychiatric evaluation.  Following a review of this REMAND, a complete review of the Veteran's claims file and Virtual VA, and examination of the Veteran, the examiner should provide an opinion whether the Veteran currently suffers from any acquired psychiatric disorders.  The examiner's report must explicitly state that such review occurred.

The examiner should provide an opinion as to whether any diagnosed psychiatric disorder is at least as likely as not (a 50/50 probability or greater) originated during, or is etiologically related to, his period of active service.  If the examiner determines that the Veteran suffers from PTSD, then the examiner must specify the stressful event or events which lead to his development of PTSD.

The examiner must provide a detail explanation for any opinion provided.  If the examiner is unable to provide any opinion requested, the examiner must fully explain why such opinion could not be obtained

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


